DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-27 are cancelled, claims 28-43 are presented for examination, and claims 44-54 are withdrawn.
Election/Restrictions
Applicant’s election with traverse of Species of Group I, Claims 28-43 in the reply filed on 10/13/2020 is acknowledged.
Claims 44-54 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, Method claims, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 10/13/2020.  Regarding traverse, applicant argues that method claims are unobvious and special technical feature x is not known in art.  Examiner respectfully disagrees and points out that as indicted in the restriction requirement, a common technical feature which is the rotor with magnets between adjacent armature blocks is known and lacks novelty or an inventive process, as indicted in Us Patent 6392324.  Therefore, the election/restriction is sustained and is final. 
Response to Arguments
Applicant’s arguments, filed 03/08/2021, with respect to the rejection(s) of claim(s) 28-43 under USC 112 and USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Applicant argued new added amendments and the arguments are considered moot due to new ground of rejection which used new Ekin reference to teach newly amended limitations, upon further consideration, a new ground(s) of rejection is made in view of Ekin, see below. 
Examiner further indicates However, Ekin teaches wherein the plurality anchoring elements (11) are axially spaced apart from each other (11 are spaced apart from the other 11 on the opposite axial side of the rotor 9, see Fig.8, and Fig.9), and wherein one or more of the plurality anchoring elements (11) has a contour (shape of 11 is contour) configured to be permanently fixed (11 is permanently fixed to 9) by the plastic encapsulation ( P[0005], 9 are formed having 11 are from plastic and are part of the rotor) forming the rotor core (see P[0007], plastic bars are injected and are formed with 9 being part of the rotor).as suggested by Ekin to further hold the magnets further forming a cage structure that holds the segments together in a rigid structure (Ekin, P[0041]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 28-31, 32, 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Heideman (US PG Pub 20060061227 hereinafter “Heideman”) in view of Ekin et al. (US PG Pub 20150303751 hereinafter “Ekin”). 
Re-claim 28, Heideman discloses a rotor (70) of an electric motor, comprising a plastic encapsulation (65 is plastic, P[0022]); a plurality of armature sections formed as individual armature blocks (85); a plurality of magnets (60); a rotor core(75, ) formed by the plastic encapsulation from plastic (P[0022); and a plurality of anchoring elements (120,125) configured to anchor each of the individual armature blocks (85) in the rotor core (75) on a respective inner side  (inner side is inside the 1110,170)that faces a rotor center axis (40), 
    PNG
    media_image1.png
    631
    564
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    9
    5
    media_image2.png
    Greyscale
 
    PNG
    media_image2.png
    9
    5
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    703
    763
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    682
    791
    media_image4.png
    Greyscale

Heideman fails to explicitly teach wherein the plurality anchoring elements are axially spaced apart from each other, and wherein one or more of the plurality anchoring elements has a contour configured to be permanently fixed by the plastic encapsulation forming the rotor core.
	However, Ekin teaches wherein the plurality anchoring elements (11) are axially spaced apart from each other (11 are spaced apart from the other 11 on the opposite axial side of the rotor 9, see Fig.8, and Fig.9), and wherein one or more of the plurality anchoring elements (11) has a contour (shape of 11 is contour) configured to be permanently fixed (11 is permanently fixed to 9) by the plastic encapsulation ( P[0005], 9 are formed having 11 are from plastic and are part of the rotor) forming the rotor core (see P[0007], plastic bars are injected and are formed with 9 being part of the rotor).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the anchoring elements and plastic encapsulated rotor disclosed by Heideman wherein  the plurality anchoring elements are axially spaced apart from each other, and wherein one 


    PNG
    media_image5.png
    367
    583
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    425
    532
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    501
    623
    media_image7.png
    Greyscale


Re-claim 29, Heideman discloses the rotor as claimed in claim 28, wherein the armature blocks (85)  and the magnets (60)are individually (individual components) and alternately put together (see Fig.1) to form a substantially annular arrangement (see Fig.1, 70).  
Re-claim 30, Heideman as modified discloses the rotor as claimed in claim 29, wherein a respective magnet (60) is arranged between two adjacent armature blocks (85).  
Re-claim 31, Heideman as modified discloses the rotor as claimed in claim 28, wherein at least one end side is further formed by the plastic encapsulation (65, see Fig.10 and Fig.5, Fig.1, at least one side), and, an end side (the other end side of 170), together with the rotor core (85), forming a supporting and integral injection-molded structure (annotated Fig.5, Fig.10, Fig.1).  

    PNG
    media_image8.png
    462
    549
    media_image8.png
    Greyscale

Re-claim 32, Heideman discloses the rotor as claimed in claim 31, further comprising: -3- LEGAL\39182344\1individual injection-molded sections (175, P[0042] 175 are plastic pins)formed by the plastic encapsulation (65,70), the individual injection-molded sections (175, or any of pins) configured to fill slots (105, or locations of 120).
	Heideman fails to explicitly teach the individual injection-molded sections configured to fill slots which are arranged on an outer side of the rotor and covering the slots with respect to the outside, wherein the slots are formed by in each case two adjacent armature blocks in conjunction with the 
	However, Ekin teaches the individual injection-molded sections (see Fig.9) configured to fill slots (annotated Fig.7) which are arranged on an outer side of the rotor and covering the slots with respect to the outside (annotated Fig.7), wherein the slots are formed by in each case two adjacent armature blocks (6) in conjunction with the magnet (8) which is arranged between them, wherein the injection-molded sections (see Fig.8) , together with the rotor core and the end side (see Fig.8), form the supporting and integral injection-molded structure (9,2,8,5).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the rotor and slots disclosed by Heideman wherein  the individual injection-molded sections configured to fill slots which are arranged on an outer side of the rotor and covering the slots with respect to the outside (annotated Fig.7), wherein the slots are formed by in each case two adjacent armature blocks in conjunction with the magnet which is arranged between them, wherein the injection-molded sections, together with the rotor core and the end side, form the supporting and integral injection-molded structure as suggested by Ekin to further hold the magnets further forming a cage structure that holds the segments together in a rigid structure (Ekin, P[0041]).
Re-claim 34, Heideman discloses the rotor as claimed in claim 28, wherein the armature blocks (85) each have a cutout (any of 105) that extends in a longitudinal direction of the annular arrangement (see Fig.1, annular arrangement) at least over a partial length (it is inside of 85) of the armature block (85), preferably over an entire length of the armature block.  
Re-claim 35, Heideman discloses a rotor as claimed in claim 34, wherein the cutout (any of 105) is arranged substantially centrally (in the armature block 65) on the armature block (85).  
Re-claim 36, Heideman discloses the rotor as claimed in claim 28, wherein two adjacent armature blocks (85), on mutually facing sides (sides where lugs are present are facing sides, see Fig.5), have at least in each case one lug radially on the outer and inner side (annotated Fig.9, both ears/lugs are on both ends of 85) with respect to the annular arrangement (, the lug surrounding the magnet, which is arranged (see Fig.9a and Fig.5, lugs are facing each other) therebetween.  
Re-claim 37, Heideman discloses the rotor as claimed in claim 36, wherein the lugs (annotated Fig.9) extend in the longitudinal direction of the annular arrangement in each case at least over a longitudinal section of the armature block (annotated Fig.5), over an entire length of the armature block (annotated Fig.5).  

Re-claim 38, Heideman discloses the rotor as claimed in claim 28, wherein each of the armature blocks (85) is formed from a plurality of stamped metal sheets (Fig.9 is  a sheet), which are put together (85 are lamination of sheets) to form the armature block (85).  
Re-claim 39, Heideman discloses the rotor as claimed in claim 28, wherein the rotor core (75) has cutouts (annotated Fig.5) arranged in a manner distributed over the circumference (annotated Fig.5).  
Re-claim 40, Heideman discloses the rotor as claimed in claim 34, wherein the end side of the rotor has cutouts (annotated Fig.5) arranged distributed over the circumference (see Fig.5, circumference of 75) in a region of the armature blocks and of the magnets (region where 85 and 60 meet 75), wherein one or more of the cutouts (see Fig.5) in the end side correspond (conform) to the cutouts (the cutout of the 75 go into cutouts of 85) in the armature blocks (85).  
Claim 33 are rejected under 35 U.S.C. 103 as being unpatentable over Heideman (US PG Pub 20060061227 hereinafter “Heideman”) and Ekin and in further view of Alexander et al. (US8018110 hereinafter “Alexander”). 
Re-claim 33, Heideman discloses the rotor as claimed in claim 28 above
Heideman fails to explicitly disclose wherein each anchoring element is eyelet-like.
However, Alexander teaches wherein each anchoring element is eyelet-like (see Fig.1). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the anchoring element disclosed by Heideman wherein each anchoring element is eyelet-like as shown by Alexander to provide a better structure and make a high speed machine and high power density and efficiency (Alexander, Col.9, and L.1-18). 

    PNG
    media_image9.png
    642
    555
    media_image9.png
    Greyscale

Claim 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Heideman (US PG Pub 20060061227 hereinafter “Heideman”) in view of Hatton (US PG Pub 20020109422 hereinafter “Hatton”) and Ekin.
Re-claim 41, Heideman discloses an electric motor (Title of Heideman) rotor (70) of an electric motor, comprising a plastic encapsulation (65 is plastic, P[0022]); a plurality of armature sections formed as individual armature blocks (85); a plurality of magnets (60); a rotor core(75, Fig.1,Fig.5 ) formed by the plastic encapsulation from plastic (P[0022); and a plurality of anchoring elements (120,125) configured to anchor each individual armature blocks (85) in the rotor core (75) on a respective inner side  (inner side is inside the 1110,170) that faces a rotor center axis (40).  
Heideman fails to explicitly teach the use of the electric motor so that the Electric motor for use in a throttle valve actuator for an internal combustion engine.
However, Hatton teaches the use of the electric motor so that the Electric motor (Fig.1, Fig.4) for use in a throttle valve actuator (110) for an internal combustion engine (P [0005]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to use the electric motor disclosed by Heideman in a throttle valve actuator for 
Heideman fails to explicitly teach wherein the plurality anchoring elements are axially spaced apart from each other, and wherein one or more of the plurality anchoring elements has a contour configured to be permanently fixed by the plastic encapsulation forming the rotor core.
	However, Ekin teaches wherein the plurality anchoring elements (11) are axially spaced apart from each other (11 are spaced apart from the other 11 on the opposite axial side of the rotor 9, see Fig.8, and Fig.9), and wherein one or more of the plurality anchoring elements (11) has a contour (shape of 11 is contour) configured to be permanently fixed (11 is permanently fixed to 9) by the plastic encapsulation ( P[0005], 9 are formed having 11 are from plastic and are part of the rotor) forming the rotor core (see P[0007], plastic bars are injected and are formed with 9 being part of the rotor).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the anchoring elements and plastic encapsulated rotor disclosed by Heideman wherein  the plurality anchoring elements are axially spaced apart from each other, and wherein one or more of the plurality anchoring elements has a contour configured to be permanently fixed by the plastic encapsulation forming the rotor core as suggested by Ekin to further hold the magnets further forming a cage structure that holds the segments together in a rigid structure (Ekin, P[0041]).

Re-claim 42, Heideman discloses an electric motor (Title of Heideman) rotor (70) of an electric motor, comprising a plastic encapsulation (65 is plastic, P[0022]); a plurality of armature sections formed as individual armature blocks (85); a plurality of magnets (60); a rotor core(75, Fig.1,Fig.5 ) formed by the plastic encapsulation from plastic (P[0022); and anchoring elements (120,125) configured to anchor each armature blocks (85) in the rotor core (75) on a respective inner side  (inner side is inside the 1110,170)hat faces a rotor center axis (40).  
Heideman fails to explicitly an actuator comprising an electric motor.
However, Hatton teaches an actuator comprising an electric motor (110).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to use the electric motor disclosed by Heideman in an actuator as used by Hatton to provide control of air flow in an internal combustion engine making an integrated structure (Hatton, P [0005]). 
Heideman fails to explicitly teach wherein the plurality anchoring elements are axially spaced apart from each other, and wherein one or more of the plurality anchoring elements has a contour configured to be permanently fixed by the plastic encapsulation forming the rotor core.
	However, Ekin teaches wherein the plurality anchoring elements (11) are axially spaced apart from each other (11 are spaced apart from the other 11 on the opposite axial side of the rotor 9, see Fig.8, and Fig.9), and wherein one or more of the plurality anchoring elements (11) has a contour (shape of 11 is contour) configured to be permanently fixed (11 is permanently fixed to 9) by the plastic encapsulation ( P[0005], 9 are formed having 11 are from plastic and are part of the rotor) forming the rotor core (see P[0007], plastic bars are injected and are formed with 9 being part of the rotor).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the anchoring elements and plastic encapsulated rotor disclosed by Heideman wherein  the plurality anchoring elements are axially spaced apart from each other, and wherein one or more of the plurality anchoring elements has a contour configured to be permanently fixed by the plastic encapsulation forming the rotor core as suggested by Ekin to further hold the magnets further forming a cage structure that holds the segments together in a rigid structure (Ekin, P[0041]).
Re-claim 43, Heideman discloses an electric motor (Title of Heideman) rotor (70) of an electric motor, comprising a plastic encapsulation (65 is plastic, P[0022]); a plurality of armature sections formed as individual armature blocks (85); a plurality of magnets (60); a rotor core(75, Fig.1,Fig.5 ) formed by the plastic encapsulation from plastic (P[0022); and anchoring elements (120,125) configured to anchor each armature blocks (85) in the rotor core (75) on a respective inner side  (inner side is inside the 1110,170)hat faces a rotor center axis (y-y))(40).  
Heideman fails to explicitly vehicle comprising at least one of an actuator and/or an electric motor.
However, Hatton teaches vehicle (P [0020]) comprising at least one of an actuator and/or an electric motor (110).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to use the electric motor disclosed by Heideman in vehicle comprising at least one of an actuator and/or an electric motor as used by Hatton to provide control of air flow in an internal combustion engine making an integrated structure (Hatton, P [0005]). 
Heideman fails to explicitly teach wherein the plurality anchoring elements are axially spaced apart from each other, and wherein one or more of the plurality anchoring elements has a contour configured to be permanently fixed by the plastic encapsulation forming the rotor core.
	However, Ekin teaches wherein the plurality anchoring elements (11) are axially spaced apart from each other (11 are spaced apart from the other 11 on the opposite axial side of the rotor 9, see Fig.8, and Fig.9), and wherein one or more of the plurality anchoring elements (11) has a contour (shape of 11 is contour) configured to be permanently fixed (11 is permanently fixed to 9) by the plastic encapsulation ( P[0005], 9 are formed having 11 are from plastic and are part of the rotor) forming the rotor core (see P[0007], plastic bars are injected and are formed with 9 being part of the rotor).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the anchoring elements and plastic encapsulated rotor disclosed by Heideman wherein  the plurality anchoring elements are axially spaced apart from each other, and wherein one or more of the plurality anchoring elements has a contour configured to be permanently fixed by the plastic encapsulation forming the rotor core as suggested by Ekin to further hold the magnets further forming a cage structure that holds the segments together in a rigid structure (Ekin, P[0041]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834